Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan (US-Pub 2015/0377142).
Regarding claim 11, Sheridan discloses a method of operating a hybrid propulsion system, the method comprising: generating, by a motor-generator (12, fig 1), shaft work to drive a second drive shaft (26, fig 1), wherein the second drive shaft is operatively coupled to a gas turbine engine (10, fig 1), wherein the gas turbine engine comprises: a first turbine stage (24, fig 1) operatively coupled to a first drive shaft (22, fig 1); and a second turbine stage operatively (20, fig 1) coupled to the second drive shaft, engaging, by a clutch (16, fig 1) operatively coupled to the second drive shaft, the first drive shaft in response to a first rotational rate of the first drive shaft during a start-up operation of the gas turbine engine; and disengaging the clutch from the first drive shaft in response to a second rotational rate of the first drive shaft (par. 0016) during a steady-state operation of the gas turbine engine, and after disengaging the clutch, driving, by the second drive shaft, the motor-generator to generate electrical power (par. 0002), and at least one propulsor (30, fig 1). (the limitation, “to drive, during the steady-state operation of the gas turbine engine, at least one propulsor to propel an airframe” is being read as 

Regarding claim 12, Sheridan discloses wherein the clutch comprises an overrunning sprag clutch (par. 0022).

Regarding claim 14, Sheridan discloses wherein the hybrid propulsion system does not include an accessory gearbox (no accessory gearbox is mentioned or shown in the disclosed propulsion system).

Regarding claim 15, Sheridan discloses wherein engaging the first drive shaft comprises automatically engaging, by the clutch, the first drive shaft in response to the first rotational rate of the first drive shaft (par. 0016).

Regarding claim 16, Sheridan discloses wherein the first rotational rate comprises a plurality of first rotational rates defining a startup operation of the gas turbine engine (par. 0016).

Regarding claim 17, Sheridan discloses wherein disengaging the first drive shaft comprises automatically disengaging the first drive shaft in response to the second rotational rate of the first drive shaft (par. 0021).

Regarding claim 18, Sheridan discloses wherein the second rotational rate comprises a plurality of second rotational rates defining a steady-state operation of the gas turbine engine (par. 004).

Regarding claim 19, Sheridan discloses wherein the motor-generator is directly mechanically coupled to the second drive shaft (par. 0054).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Foster (8099944).
Regarding claim 1, Sheridan discloses a hybrid propulsion system comprising a propulsor (30, fig 1, powered by a power turbine 32, fig 1)), a first drive shaft (22, fig 1); a second drive shaft (26, fig 1); a gas turbine engine (10, fig 1) comprising: a first turbine stage (24, fig 1) operatively coupled to the first drive shaft; and a second turbine stage (20, fig 1) operatively coupled to the second drive shaft; a motor-generator (12, fig 1) operatively coupled to the second drive shaft and configured to selectively drive the second shaft; and a clutch (16, fig 1) configured to operatively couple, during a start-up operation of the 
Sheridan does not disclose a plurality of propulsors and the motor generator configured to generate electrical power during a steady-state operation of the gas turbine engine, to drive at least one propulsor of the plurality of propulsors to propel an airframe.
Foster teaches a hybrid propulsion system comprising a plurality of propulsors (100, fig 47, each torque conversion mechanism 107 is attached to a propulsor); and the motor generator (106, fig 30) configured to generate electrical power during a steady-state operation of the gas turbine engine, to drive, during the steady-state operation of the gas turbine engine, at least one propulsor (108, fig 30, the torque conversion mechanism 107 takes power generated by the motor generator 106 to provide propulsive thrust via the propulsor 108) of the plurality of propulsors to propel an airframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having multiple engines and electric propulsors based on the teaching of Foster. Doing so would allow for engines to be shut down during periods of low demand (col 7, lines 60-67), as suggested by foster.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having the propulsors be powered by an electric motor instead of a turbine based on the teachings of Foster. Doing so would allow for power sharing between engines and other propulsors that would normally not be associated with each other (col 8, lines 15-33), as suggested by Foster.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having the multiple electric propulsor be powered by electricity generated by the electric motor generator. 

	
Regarding claim 2, Sheridan discloses wherein the clutch comprises an overrunning sprag clutch (par. 0022).

Regarding claim 3, Sheridan discloses wherein the clutch is configured to automatically couple the first drive shaft to the second drive shaft in response to a first rotational rate of the first drive shaft and automatically decouple the first drive shaft from the second drive shaft at a second rotational rate of the first drive shaft (par. 0016).

Regarding claim 4, Sheridan discloses wherein the second rotational rate is greater than the first rotational rate (par. 0016).

Regarding claim 5, Sheridan discloses wherein the first rotational rate comprises a plurality of first rotational rates defining the startup operation of the gas turbine engine (par. 0016, during startup the shaft will be increasing speed continuously, hence it will be running at a plurality of different rates).

Regarding claim 6, Sheridan discloses wherein the second rotational rate comprises a plurality of second rotational rates defining the steady-state operation of the gas turbine engine (par. 0004, the clutch disengages when the turbine is fully operational, during which there will be multiple engine speeds during different flight regimes such as takeoff, ascent, and cruise).

Regarding claim 7, Sheridan discloses wherein gas turbine engine further comprises a compressor (fig 1, 18), wherein the first shaft is operatively coupled to the compressor (par. 0013).  

Regarding claim 9, Sheridan discloses wherein the hybrid propulsion system does not include an accessory gearbox (no accessory gearbox is mentioned or shown in the disclosed propulsion system).

Regarding claim 10, Sheridan discloses wherein the motor-generator is directly mechanically coupled to the second drive shaft (par. 0015).

Regarding claim 20, Sheridan discloses a hybrid propulsion system comprising a gas turbine (10, fig 1) engine comprising: a first turbine stage (24, fig 1) operatively coupled to a first drive shaft (22, fig 1); and a second turbine stage (20, fig 1) operatively coupled to a second drive shaft (26, fig 1); a motor-generator (12, fig 1) directly mechanically coupled (par. 0054) to the second drive shaft, wherein the motor-generator is configured to: generate electrical power (par. 0015) and selectively drive the second shaft (par. 0004) during a start-up operation of the gas turbine engine; and a clutch (16, fig 1) coupled to the second drive shaft and configured to automatically engage the first drive shaft during the start-up operation and automatically disengage the first drive shaft during the steady-state operation (par. 0004), the starter generator switching to generate electrical power during a steady state operation (par. 0002).
Sheridan does not disclose a plurality of propulsors; and the motor generator configured to generate electrical power to drive at least one propulsor of the plurality of propulsors;
Foster teaches a hybrid propulsion system comprising a plurality of propulsors (100, fig 47, each torque conversion mechanism 107 is attached to a propulsor); and the motor generator (106, fig 30) configured to generate electrical power during a steady-state operation of the gas turbine engine, to drive, during the steady-state operation of the gas turbine engine, at least one propulsor (108, fig 30, the torque conversion mechanism 107 takes power generated by the motor generator 106 to provide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having multiple engines and electric propulsors based on the teaching of Foster. Doing so would allow for engines to be shut down during periods of low demand (col 7, lines 60-67), as suggested by foster.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having the propulsors be powered by an electric motor instead of a turbine based on the teachings of Foster. Doing so would allow for power sharing between engines and other propulsors that would normally not be associated with each other (col 8, lines 15-33), as suggested by Foster.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having the multiple electric propulsor be powered by electricity generated by the electric motor generator. Doing so would allow for power sharing between engines and other propulsors that would normally not be associated with each other (col 8, lines 15-33), as suggested by Foster.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan as modified by Foster as applied to claim 1 above, and further in view of Blumer (US-Pub 2018/0134396).
Regarding claim 8, Sheridan as modified by Shelley does not disclose wherein the motor-generator is configured to generate between 100 kilowatts (kW) and about 500 kW of electrical power.
Blumer teaches an aircraft hybrid electric engine system wherein the motor-generator is configured to generate 120 to 180kW of power (par. 0025), which falls between 100 kilowatts (kW) and about 500 kW of electrical power.
.
Response to Arguments
Applicant's arguments filed 3/8/2021 with regards to claim 11 have been fully considered but they are not persuasive. Applicants arguments that Sheridan does not teach "to drive, during the steady state operation of the gas turbine engine, at least one propulsor to propel an airframe" Has been fully considered but is not persuasive. to drive represents functional language, and therefore functions as an intended use of the power generated by the motor generatorIn order for the claim to read so as the electricity has to be used to propel a propulsor during steady state operation, the limitation should read “electrical power, and during the steady state operation of the gas turbine engine, driving at least one propulsor with said electrical power to propel an airframe”.
Applicant’s arguments with respect to claim(s) of claims 1, 11, and 20 that the combination of Sheridan and Shelley does not teach a motor-generator due to the rejection using the APU of Shelley have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 3/8/2021, with respect to the rejection of claims 1 and 20 under USC 103, that Sheridan as modified by Shelley does not disclose the amended claim “generating electrical power to drive, during steady state operation of the gas turbine engine, at least one electrical motor” have been fully considered and are persuasive.  Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741